Title: [May 2. Saturday. 1778.]
From: Adams, John
To: 


      May 2. Saturday. 1778. Dined at Mr. Izzards, with Mr. Lloyd and his Lady, Mr. Francois Francès a French Gentleman who had served in England as Charge D’Affairs for so many Years, that the Language was become very familiar to him, which enabled him to be often usefull to the Americans in Paris. There was much other Company and after dinner We went to the French Comedy, where We saw the Brutus, a Tragedy of Voltaire, and after it the Cocher Supposée. As I was coming out of the Box, after the representation, a Gentleman seized me by the hand. I looked at him.—Governor Wentworth, Sir, said the Gentleman.—At first I was somewhat embarrassed, and knew not how to behave towards him. As my Classmate and Friend at Colledge and ever since, I could have pressed him to my Bosom, with most cordial Affection. But We now belonged to two different Nations at War with each other and consequently We were Enemies. Both the Governor and the Minister were probably watched by the Spies of the Police, and our Interview would be known the next morning at Versailles. The Governor however relieved me from my reverie by asking me questions concerning his Father and Friends in America, which I answered according to my Knowledge. He then enquired after the health of Dr. Franklin, and said he must come out to Passi and pay his Compliments to him. He should not dare to see the Marquis of Rockingham after his return, without making a Visit to Dr. Franklin. Accordingly in a day or two, he came and made Us a Morning Visit. Dr. Franklin and I received him together. But there was no conversation but upon Trifles. The Governors Motives for this Trip to Paris and visit to Passy I never knew. If they bore any resemblance to those of Mr. Hartley, his deportment and language were very different. Not an indelicate expression to Us or our Country or our Ally escaped him. His whole behaviour was that of an accomplished Gentleman. Mr. Hartley on the contrary was at least to me very offensive. In his conversation he seemed to consider our Treaty with France as a Nullity, that We might disregard at our pleasure and treat with England seperately, or come again under her Government at our Pleasure. This appeared to me offensive to our honor and an insult to our good faith, and although I always endeavoured to treat him with civility, I doubt not I sometimes received it somewhat “ungraciously.”
      It is now high time to introduce some Facts, which occurred within the first Week or ten days of my residence at Passi. I have omitted them till this time because I was unable to ascertain the precise days, when they happened. I have before observed that Dr. Franklin, from my first Arrival had taken all opportunities to prejudice me against the Lees, Mr. Izzard &c, that Mr. Lee had been very silent and reserved upon the Subject of Parties &c. But within a few days after I had got settled in my Lodgings Mr. Izzard came out to Passi, and requested some private conversation with me. I accordingly attended him alone. Mr. Izzard began upon the Subject of the disagreable Situation of our Affairs in France and the miserable Conduct of them by Mr. Deane and Dr. Franklin, and their subordinate Agents, Adherents and Friends, upon the pillage that was committed upon Us, to gratify petty french Agents and Emissaries and Instruments, of whom nobody knew. Enlarged upon the Characters of Holker, Monthieu, Baumarchais and Chaumont. Represented the enormous Waste of Money by Mr. Deane, whom Dr. Franklin supported in all Things. Talked about the Money that was offered by Beaumarchais to Mr. Lee in London as a free Gift from the King, and for the Use of the United States in presence of Mr. Wilks and others: complained of foul play by intercepting dispatches, and of frauds in the qualities and Prices of Articles which had been purchased and shipped to America &c. &c. &c. He then introduced Dr. Bancroft, said he had known him in England and had there entertained an high Opinion of his Talents and had thought him an honest Man. But here, he found him a mere Tool and Dupe of Mr. Deane, Dr. Franklin and their French Satellites, and as unprincipled as any of them. Then he represented the whole Group of them as in a Conspiracy to persecute him and the two Lees and all their friends, and related to me an amazing number of Calumnies they had propagated concerning them at Court, in Paris, Passi and the Country. That they had not confined their Lies and Slanders to Americans in France, but had extended them to Mr. Richard Henry Lee in America and to Dr. Berkenhout in London &c.
      As he enlarged upon the defamations and Persecutions against himself and his Friends he grew Warm. Mr. Izzard, with great honor and integrity, had irritable Nerves and very strong Passions. He either had or at least was reputed to have great pride. There was however more of the Appearance of this Vice in his external behaviour, than in his heart. A hesitancy in his Speech and an appearance of impatience that was often occasioned by it, contributed very much to the Suspicion and imputation of hautiness. In enumerating the detractions against himself and his friends, his passions transported him beyond all bounds. He declared and with asseverations which I will not repeat but which all who knew Mr. Izard may easily imagine, that Dr. Franklin was one of the most unprincipled Men upon Earth: that he was a Man of no Veracity, no honor, no Integrity, as great a Villain as ever breathed: as much worse than Mr. Deane as he had more experience, Art, cunning and Hypocricy. Mr. Izzard dilated on many of these particulars and his harrangue was extended to a great length.
      I was thunderstruck and shuddered at the Situation I was in. By Dr. Franklins continual insinuations to me, I was convinced that the rancour in his heart was not less, though his Language had not been so explicit. I said nothing of this however to Mr. Izzard. I only observed to him, that Dr. Franklin, the two Mr. Lees and Mr. Izzard himself, all held Commissions from Congress and it was my duty to respect them all. That the conduct of Mr. Deane, I knew by his dispatches and contracts which had been read in congress before I left it, had been wild, irregular and pernicious, but that I had been desirous of imputing it to want of Judgment rather than any Thing worse. That my knowledge of Dr. Franklin personally had been only in Congress. That although I knew there had been great disputes in Pennsilvania formerly concerning his moral and political Character, as there had been in England, yet I knew at the same time that he had been in publick Life when Parties run high and that he had generally maintained an hon-ourable Character in the World. That it was impossible for me to enter into any examination of what had passed before my Arrival, because I could find no books, Letters or documents of any kind to inform or guide me. That he must be sensible my Situation was delicate, difficult and dangerous in the extream, between two fires. I was a Stranger to the Country, the Language and the manners of the French: and not much less a Stranger to the Characters of the Americans in France. In this predicament I found myself necessarily an Umpire between two bitter and inveterate Parties, for in all questions that should come before the commissioners, if Dr. Franklin and Mr. Lee should differ in Opinion my Voice must decide. That it was easy to foresee that I should make both parties my Enemies: but no choice was left me, but to examine diligently every question without favour or affection to any man or party: and this course I was determined to pursue at all hazards. I entreated him to collect himself and by no means to allow himself to talk in the Style he had used to me to any other Person. That Dr. Franklin possessed the Confidence of the French Court and of his own Country, and held her Commission and Authority: and therefore it was the duty of all of Us, to treat him with respect.
     